NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TERRY KERR,                                     No. 12-35853

                Plaintiff-Appellant,            D.C. No. 4:11-cv-00134-EJL-LMB

 v.
                                                MEMORANDUM*
AMERICAN HOME MORTGAGE
SERVICING, INC.,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Terry Kerr appeals pro se from the district court’s summary judgment in his

action alleging federal and state law claims arising from the pending foreclosure of

real property. We have jurisdiction under 28 U.S.C. § 1291. We review de novo.

Bourne Valley Court Tr. v. Wells Fargo Bank, NA, 832 F.3d 1154, 1157 (9th Cir.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2016). We affirm.

      The district court properly granted summary judgment on the state law

claims Kerr raised on his own behalf because Kerr failed to raise a genuine dispute

of material fact supporting his contention that defendant breached its obligations to

Kerr. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249-50 (1986) (party

opposing summary judgment must come forward with probative evidence as to

each element of the claim on which it bears the burden of proof).

      We do not consider Kerr’s arguments as to the remaining claims made on

behalf of third parties not named in this action because Kerr has no authority to

appear as an attorney for other individuals. See Johns v. County of San Diego, 114

F.3d 874, 877 (9th Cir. 1997).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief or arguments raised for the first time on appeal. See Padgett v.

Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      To the extent Kerr requests permission to supplement the record (Docket

Entry No. 13), the request is denied.

      AFFIRMED.




                                          2                                   12-35853